Citation Nr: 0425194	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  02-19 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Whether the perfected appeal from the Administrative Decision 
of June 1980 has been withdrawn.  

Whether the appellant's discharge from military service 
constitutes a bar to the award of veterans' benefits, except 
health care under Chapter 17 of Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Marine Corps 
from August 1962 to June 1967, but he has not yet established 
his status as a "veteran."  

This matter currently comes before the Board of Veterans' 
Appeals (Board) from an August 2001 administrative 
determination by the Roanoke, Virginia, Regional Office (RO) 
of the Department of Veterans Affairs (VA) concerning the 
timeliness of the appellant's notice of disagreement with an 
unfavorable June 1995 administrative determination by the RO.  
During the course of this appeal, the question of whether the 
appellant ever withdrew an earlier perfected appeal dating 
from 1980 was also raised by his representative, and the 
Board's current decision on that question moots the issue 
concerning timeliness of an appeal from the 1995 RO decision.  

The issue of the appellant's entitlement to the status of a 
"veteran" based upon the character of his discharge from 
service is the subject of the Remand that follows the order 
section of this decision.  


FINDINGS OF FACT

1.  In an Administrative Decision dated in June 1980, the RO 
determined that the appellant's discharge from military 
service in June 1967 was the result of willful and persistent 
misconduct on his part and was therefore issued under 
dishonorable conditions for VA purposes.  

3.  The appellant initiated and perfected an appeal to the 
Board from this unfavorable June 1980 determination.  

4.  The evidence of record does not establish that this 
appeal has ever been withdrawn by the appellant, as the RO 
asserts.  


CONCLUSION OF LAW

The appeal from the June 1980 Administrative Determination 
concerning the character of the appellant's discharge from 
military service in June 1967 is still active.  38 C.F.R. 
§ 19.121 (1981-82).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an Administrative Decision dated in June 1980, the RO 
determined that the appellant's discharge from military 
service in June 1967 was the result of willful and persistent 
misconduct on his part and was therefore issued under 
dishonorable conditions for VA purposes.  The appellant 
subsequently initiated and perfected an appeal to the Board 
from this unfavorable June 1980 determination.  

In January 1981, the appellant's agent noted that the 
appellant was currently incarcerated and therefore 
unavailable to assist in the prosecution of his appeal; in 
addition, the agent reported that the Department of the Navy 
was currently reviewing the character of the appellant's 
discharge from military service and requested an indefinite 
postponement of the appeal before the Board until this 
pending matter was resolved.  Since the decision by the Navy 
Review Board could be determinative on the question before 
the Board, the appeal was remanded by letter in February 1981 
to the RO "pending a determination by the Navy Review Board 
on the character of [the appellant's] discharge and until 
such time as [the appellant and his agent] are ready to 
pursue the appeal."  

In response to several inquiries by the RO, the appellant's 
agent stated in February 1982 that the decision by the Navy 
Discharge Review Board was still pending, and that a hearing 
was to be scheduled in the future.  By letter dated April 13, 
1982, the RO informed the appellant and his agent that no 
further action would be taken on the remanded appeal until 
notification was received concerning the decision of the Navy 
Discharge Review Board.  By letter dated April 14, 1982, the 
RO informed the Board, referencing a telephone conversation 
between the Assistant Adjudication Officer at the RO and the 
office of the Board's Administrative Officer, that this 
appeal had been withdrawn.  

The representative alleges that the appellant has not 
withdrawn the appeal.  In fact, there is nothing in the 
record from the appellant or the representative indicating 
their desire to withdraw the appeal.  Accordingly, the Board 
has concluded that the 1980 appeal is still active, thereby 
rendering moot the question of whether the appellant 
initiated a timely appeal from a later unfavorable 
determination concerning the same character of discharge 
issue in 1995.  


ORDER

The appeal perfected from the June 1980 Administrative 
Decision concerning the character of discharge is declared to 
be currently active and properly in appellate status.  


REMAND

Since 1980, the term "minor offense" as used in controlling 
regulation, 38 C.F.R. § 3.312(d), has been interpreted by the 
U. S. Court of Appeals for Veterans Claims (hereinafter the 
Court).  Cropper v. Brown, 6 Vet. App. 450, 452-53 (1994); 
see also Struck v. Brown, 9 Vet. App. 145 (1996).  The RO 
must review the claim under this new and controlling 
interpretation.  

In addition, the current record does not contain copies of 
the 1979 and 1990 determinations by the Navy Discharge Review 
Board, including information essential to the proper 
adjudication of the present claim.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking recognition of his 
status as a "veteran," to include 
notice that the appellant should submit 
any pertinent evidence in his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  The RO should also contact the 
service department and obtain copies of 
the 1979 and 1990 determinations by the 
service department concerning the 
appellant's character of discharge.  This 
information, which should be incorporated 
into the claims file, must include (a) 
the reasons for the decision by the board 
for the correction of military records in 
1979 and in 1990 on the appellant's 
request for an upgraded discharge and a 
clear statement of the result (i.e., 
upgraded discharge granted or denied); 
(b) whether the board for the correction 
of military records on each occasion was 
established under 10 U.S.C. § 1552 or 
§ 1553 or some other authority; and (c) 
whether the board's decision in 1979 and 
in 1990 was reached based upon an 
individual case review under uniform 
published standards and procedures that 
generally apply to all persons 
administratively discharged or released 
from active service under conditions 
other than honorable, and whether such 
standards are consistent with historical 
standards for determining honorable 
service and do not contain any provisions 
for automatically granting or denying an 
upgraded discharge.  See 38 C.F.R. 
§ 3.312(e)(f)(g)&(h).  

5.  After all appropriate development has 
been completed, the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since 1980, but in 
accordance with the precedent opinion of 
the Court in Cropper, 6 Vet. App. 450, 
452-53 (1994).  

6.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, to include citations to the 
provisions of 38 C.F.R. 
§ 3.312(d)(e)(f)(g)&(h).  The appellant 
and his representative should also be 
provided the requisite opportunity to 
respond.  

In accordance with proper appellate procedures, the case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  The appellant need 
take no further action until he is otherwise informed, but he 
may furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



